Weinstein, J.,
concurs in part and dissents in part and votes to dismiss the appeal from the order dated June 12, 1985, and to reverse the order dated August 12, 1985, and to remit the matter to the Supreme Court, Suffolk County, for further proceedings consistent herewith, with the following memorandum: I am compelled to take issue with the majority’s conclusion that the "extraordinary circumstances” necessary to trigger a best interests hearing have not been established in the instant case. In my view, the evidence currently before us does not warrant the transfer of physical custody of the subject six-year-old infant from her loving and caring aunt and uncle, with whom she has lived for more than two years, to her natural father who, for several years, had shown little concern or love for her. A precipitous action of this nature, without a full inquiry into whether the best interests of the child would be advanced by such a transfer, is likely to result in a grievous injustice to the infant. Consequently, a reversal of the order dismissing the petition of the aunt and uncle is warranted.
The girl’s aunt (who is the sister of her late mother) and uncle have lovingly cared for the child since the tragic death of her mother in 1984. By contrast, the limited record devel*679oped in this custody proceeding reveals that the natural father has wholly ignored both his legal and moral obligations to the child since his separation and divorce from the girl’s mother.
On November 5, 1980, the subject infant was born to the respondent father and his wife, who had been married in June of that year. The parents were divorced in September 1982 in the State of Tennessee. Pursuant to an agreement between the parents, the mother assumed custody of the child, while the father was to pay $30 per week for the girl’s support. In May 1983 mother and child left Tennessee and lived for several months with the mother’s relatives in Albany, New York. In September 1983 they moved to New Orleans, Louisiana, where, after a brief stay with the mother’s brother, they began to live in their own apartment in a suburb of New Orleans.
In June 1984 the child’s mother was murdered in that apartment. For three horrifying days, the little girl, unable to call for help, remained alone with the body of the mother. Finally, the police learned of the murder and delivered the child to the temporary custody of the mother’s brother. Shortly thereafter, he and the child flew to Albany, where he entrusted her care to the parents of her aunt. The petitioners herein, the child’s aunt and uncle, immediately drove to Albany from their Suffolk home in order to be with the little girl. In accordance with the deceased mother’s expressed wishes, the family agreed that the child should be brought up and cared for by her aunt and uncle. After a two-week stay in Albany, the aunt and uncle returned to Long Island where the child, who was extremely traumatized by these tragic events, continues to live to the present day in a caring and nurturing environment.
The natural father, on the other hand, has not seen or spoken to the child, nor has he made any support payments, since her departure from Tennessee in May 1983. His only proffered excuse is that his former wife left no address when she and the girl left Tennessee, and that when he telephoned the mother’s brother in New Orleans, the brother refused to apprise him of their whereabouts.
The petitioners commenced the underlying custody proceeding in February 1985. Copies of the order to show cause were sent to the respondent natural father’s last known home and employment addresses, but were returned unclaimed. Other efforts to locate the respondent were unsuccessful, and when he failed to appear at a hearing on March 29, 1985, Special *680Term appointed a guardian ad litem to act on behalf of the child. Finally, in July 1985 the guardian ad litem succeeded in telephoning the father of the respondent in Knoxville, Tennessee. It was only then that the respondent, who had been working in Florida, became aware of the death of his ex-wife and the whereabouts of his daughter. In subsequent telephone conversations with the guardian ad litem, the respondent expressed a desire to be reunited with and to assume custody of his daughter. However, he has offered no explanation, on this record, for his continuing failure to visit with the child or to make support payments, even though he is now fully aware of her residence. Although the respondent has stated that he would like to make his home in Knoxville, Tennessee, he apparently has no definite plans for employment which would require less travel than does his current position.
It bears noting that the guardian ad litem, who interviewed the little girl along with her aunt and uncle, was quite impressed with their ability to care for and raise the child, and believes that it would be extremely difficult for her to return to her father’s custody. Indeed, she is, at this point a stranger to her father with whom she has had virtually no contact since she was IV2 years old.
Although a natural parent may not be deprived of the custody of his child absent surrender, abandonment, neglect, unfitness, or other extraordinary circumstances (see, Matter of Merritt v Way, 58 NY2d 850, 853; Matter of Bennett v Jeffreys, 40 NY2d 543), this does not mean that such extraordinary circumstances can never be found. Present here are many of the same factors that the Court of Appeals found to constitute extraordinary circumstances in Matter of Bennett v Jeffreys (supra, p 550). This includes such factors as the "protracted separation of [the father] from child, combined with the [father’s] lack of an established household of [his] own, [his] unwed state, and the attachment of the child to the custodian”. Here, where the father has virtually abandoned his daughter and where the aunt and uncle have been conscientious and caring guardians, it would be an egregious error to precipitously return the girl to her apparently neglectful and uncaring father. I am convinced that extraordinary circumstances exist here so as to require a determination of what is truly in the best interests of the child (see, Matter of Merritt v Way, supra). Accordingly, I vote to reverse the order and remit the proceeding to the Supreme Court, Suffolk County, so that a full inquiry can be undertaken to determine how the best interests of this little girl might truly be served.